Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 3/18/2021 and the terminal disclaimer filed on 3/18/2021. 
The following is the status of claims: Claims 27 and 36 have been amended. 
Thus, claims 27-45 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 3/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,892,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed on 3/18/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 27-45 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 27 and 36, the claimed features in
independent claim 27 (and substantially similar independent claim 36):


“receiving, by an application executed by a storage array controller of a host server
of a solid-state storage array comprising a plurality of solid-state storage devices, an
indication of a change in state of a solid-state storage device of the plurality of solid-state
storage devices;

in response to receiving the indication, retrieving a plurality of tables stored at a
volatile memory of the solid-state storage device, the plurality of tables comprising
information associated with characteristics of a plurality of data blocks of the solid-state
storage device, at least one of the plurality of tables providing information on a format of
data stored in non-volatile memory of the solid state storage device and the at least one of
the plurality of tables retrieved prior to performing read operations and write operations in
the solid state storage array; and

identifying one or more rules associated with the plurality of tables for creation of a new plurality of tables based on the one or more rules.”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Zhang et al., US Pub. No.: US 2015/0178164, teaches improved techniques of a storage system uses a combination of checkpoint data and journal data to reconstruct an indirection table where the checkpoint data comprises compacted media addresses from the indirection 
VanAken et al., US Pub. No.: 2012/0198128A1, teaches improved techniques directed to a read/write arrangement is described for use in accessing at least one nonvolatile memory device in read/write operations with the memory device being made up of a plurality of memory cells which memory cells are organized as a set of pages that are physically and sequentially addressable with each page having a page length such that a page boundary is defined between successive ones of the pages in the set where the read/write arrangement includes a control arrangement that is configured to store and access a group of data blocks that is associated with a given write operation in a successive series of pages of the memory such that at least an initial page in the series is filled and each block includes a block length that is
different than the page length;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 1/11/2018, with particular attention to paragraphs 0062-0064; and the examiner also found figure 8 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/25/2021